  Case 4:18-cv-00824-O Document 98 Filed 06/29/21                Page 1 of 1 PageID 1479



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

 BEAR CREEK BIBLE CHURCH, et al.,               §
                                                §
        Plaintiffs,                             §
                                                §
 v.                                             §    Civil Action No. 4:18-cv-00824-O
                                                §
 EQUAL EMPLOYMENT                               §
 COMMISSION et al.,                             §
                                                §
        Defendants.                             §

                                            ORDER
       Before the Court is the Plaintiffs’ Motion for Leave to File a Reply Brief in Excess of 10

Pages (ECF No. 93), filed June 24, 2021. Noting the Motion is unopposed, the Motion for Leave

should be GRANTED. Therefore, Plaintiffs’ Reply in support of class certification (ECF No. 92)

which was filed in excess of the page limit, may remain on the docket.

       Upon independent review of the docket, Plaintiffs’ Fourth Amended Complaint was filed

without leave of Court. Plaintiffs must file a motion for leave no later than June 30, 2021 with a

certificate of conference indicating whether Defendants oppose the amendments.

       SO ORDERED on this 29th day of June, 2021.


                                               _____________________________________
                                               Reed O’Connor
                                               UNITED STATES DISTRICT JUDGE




                                                1
